Citation Nr: 0325790	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-08 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death and eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35 of the United 
States Code.  

This case was previously before the Board in January 2000.  
The Board remanded the case to afford the appellant an 
opportunity to attend a personal hearing.  She testified at a 
hearing via videoconference before the undersigned Veterans 
Law Judge in Washington, D.C., in March 2000.  

In July 2002, the Court vacated the Board's September 2001 
decision.  

FINDINGS OF FACT

1.  The veteran died on May [redacted], 1998.  

2.  At the time of his death, the veteran was service-
connected for malaria, evaluated as zero percent disabling 
since 1947.  

3.  Malaria was not the cause of death and did not contribute 
to death.  

4.  The cause of death, myocardial infarction, was not a 
result of service.  

5.  Heart disease was not manifest in service or within one 
year of separation.  

6.  As service connection is not warranted for the cause, 
contribute substantially or materially to the cause of death, 
and there is no basis for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002).  38 C. F. R. § 3.312 (2003).

2.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U. S. C. A. § 3501.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not show a heart disorder during 
service. Treatment records, dated from December 1945 to 
August 1946, reveal that the veteran had malaria during 
service.  A January 1946 record of treatment shows that his 
heart and lungs were normal.  An October 1946 separation 
examination report shows that the veteran's genito-urinary, 
abdominal wall, viscera, and cardiovascular system were 
normal.  A chest x-ray examination was negative.  

By rating decision dated in October 1947, the RO granted 
service-connection for malaria, evaluated as 10 percent 
disabling.  In a December 1947 rating decision, the RO 
reduced the evaluation to zero percent.  The decision notes 
that there had been no attacks shown during the previous 12 
months.  

On private examination in March 1953, the veteran complained 
that his heart beat too fast.  Physical findings were 
negative.  The diagnoses included chronic malaria.  

By letter received in January 1995, the veteran reported that 
he had had continuing health problems since service.  He 
stated that his heart problems stemmed from malaria, which 
had an onset in service.  

In a January 1995 application for compensation, the veteran 
reported that he had had heart problems since separation from 
service.  

By letter dated in June 1995, the veteran's private 
physician, A. L. C., M.D., stated that the veteran had severe 
congestive cardiomyopathy, severe mitral valvular 
incompetence and a ventricular demand pacemaker.  He stated 
that the veteran had been under his care for 18 years.  

On VA heart disease examination in September 1995, the 
diagnoses were ASHD (arteriosclerotic heart disease) with 
dysrhythmia and congestive heart failure.  The examiner 
stated that he could not relate the diagnosis to 50-year old 
malaria.  

On VA general medical examination in September 1995, the 
diagnoses included ASHD.  The report of examination notes 
that he had had two episodes of malaria in service and had 
had his last attack in 1946.  

On examination in October 1997, the diagnoses included COPD 
(chronic obstructive pulmonary disease), CHF (congestive 
heart failure), hypertension, PVD (peripheral vascular 
disease), and venous stasis secondary to liver congestion.  

On VA examination for aid and attendance in February 1998, 
the diagnoses included ASHD with congestive heart failure, a 
Class III heart, liver congestion not found, chronic 
obstructive pulmonary disease, and arteriosclerosis.  

A private medical record, dated in January 1998, shows that 
the veteran was diagnosed with moderately severe obstructive 
airways disease, severe restriction-parenchymal, and severe 
diffusion defect.  

A death certificate shows that the veteran died on May [redacted], 
1998.  The immediate cause of death is listed as myocardial 
infarction.  The other significant condition contributing to 
death but not resulting in the underlying myocardial 
infarction is listed as cardiomyopathy.  The approximate 
interval between onset and death was 24 years.  

By letter dated in May 1998, the veteran's private physician, 
K. S., M.D., reported that she had treated the veteran for 2-
3 months prior to his death from cardiac disease.  She stated 
that he had also had problems involving the GI 
(gastrointestinal) tract, and especially the liver, including 
ascites, with elevated liver function tests.  She stated that 
it had been assumed that the liver dysfunction was secondary 
to his congestive heart failure and that certainly a large 
portion of it was due to that.  The letter notes his history 
of malaria during service.  Dr. K. S. broached the issue of 
whether some of his liver dysfunction may have stemmed from, 
or in some way have been related to the previous history of 
malaria.  She stated that while the answer was difficult to 
ascertain, the liver certainly could be involved with 
malaria, with abnormalities varying from congestion to fatty 
changes to malarial hepatitis to central necrosis.  The 
letter notes that there is often moderate increase in liver 
function tests.  Dr. K. S. related that there could be 
chronic changes that might result from the malaria and lead 
to long-term liver problems.  She stated that whether this 
condition existed in the veteran was uncertain to her, and 
that she could only state that the possibility existed.  The 
letter notes that Dr. K. S. had consulted the veteran's 
cardiologist, Dr. J. M. and that he agreed that there was a 
possibility that malaria played some remote role in the 
veteran's hepatic dysfunction.  

In July 1998, the appellant submitted an article published by 
Eli Lilly and Company.  The author discusses a positive 
association between malaria and other conditions, to include 
heart disease.  

On VA examination of the veteran's medical records in August 
1998, the examiner reported that there was no evidence that 
malaria was recurrent after 1946.  He stated that in order 
for malaria to receive serious consideration as a 
contributing factor to his death, it would be necessary to 
show that he did have a recurrence or recurrences during the 
period following development of heart disease and lung 
disease.  He opined that malaria played no role in causing 
the veteran's death.  

At her personal hearing before the undersigned member of the 
Board in March 2000, the appellant testified that prior to 
his death, the veteran's private physicians advised him that 
his heart disorder was caused by malaria.  Transcript at 3 
(March 2000).  She indicated that within one year after 
service, the veteran was taking medication for liver 
dysfunction.  Id. at 4.  She testified that the veteran had 
been sick off and on during the 18 years she was married to 
him.  Id. at 8.  

By letter dated in April 2001, the veteran's private 
physician, Dr. J. M., reiterated that the veteran died from 
cardiac disease and severe congestive heart failure.  He 
stated that the most common cause of hepatic dysfunction was 
heart failure.  He added, however, that he could not 
completely rule out malaria as a contributing cause.  He 
stated that even though he thought the possibility of such 
was extremely remote, there was no way that he could rule it 
out completely.  

On a VA records review in April 2001, the examiner reiterated 
the August 1998 VA examiner's finding that there was no 
evidence that malaria was recurrent after 1946.  The examiner 
stated that as a result of that finding, he concluded that 
the veteran's malaria was not a chronic disease related in 
time to his development of coronary artery disease many years 
later.  He opined that malaria was unlikely to be a 
contributing factor.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and cardiovascular-renal disease becomes manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the appellant 
was notified in the October 1998 rating decision of the 
reasons and bases for the denial of her claims.  She was 
further notified of this information in the January 1999 
statement of the case and in the May 2001 supplemental 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statement and 
supplemental statement of the case informed her of the 
information and evidence needed to substantiate the claims.  
In the November 2000 Board Remand, the appellant was invited 
to submit additional evidence.  In February 2003 and July 
2003, she was advised of the evidence she needed to submit to 
substantiate her claims, VA's duty to notify her about her 
claims, VA's duty to assist in obtaining evidence for her 
claims, what the evidence must show to substantiate her 
claims, what information or evidence was needed from her, 
what she could do to help with her claims, and what VA had 
done to help with her claims.  In addition, by letters dated 
in August 1999 and August 2001, she was advised of the 
procedures by which to submit additional evidence in support 
of her claims.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The appellant has not identified any available 
unobtained evidence that might aid her claims.  The record 
reflects that the veteran's medical records were reviewed by 
VA physicians.  The appellant was afforded a personal hearing 
in March 2000.  During the hearing, the undersigned Veterans 
Law Judge explored the possibility of additional evidence and 
suggested the submission of evidence in support of the 
claims.  The appellant was afforded the opportunity to submit 
additional evidence at her personal hearing in March 2000.  
She was also afforded the opportunity to submit additional 
evidence after the hearing and did so.  The actions of the 
Veterans Law Judge at the hearing complied with 38 C.F.R. 
§ 3.103 and VCAA.  The Board notes that while the veteran 
indicated in a January 1995 application that he was treated 
for a heart condition at a private hospital in Alabama in 
1976 and that H. S. knew of his heart condition, the 
appellant failed to submit any pertinent records in 
association therewith.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  Lastly, in July 2003, the appellant waived any 
waiting period and requested a decision.  See PVA v. 
Secretary, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  

Analysis

The certificate of death shows that the immediate cause of 
death was myocardial infarction.  Cardiomyopathy was listed 
as an other significant condition contributing to death.  The 
available service medical records do not show that the 
veteran had a cardiac disorder during service.  The October 
1946 separation examination report shows that his 
cardiovascular system was normal and a chest x-ray was 
negative.  Further, the medical evidence does not show that 
during any applicable presumptive period the veteran had 
ASHD, CAD, or liver disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2003).  
The appellant does not allege that the veteran had been 
diagnosed with heart disease during service or within one 
year after separation, and there is no evidence that the 
veteran had cardiovascular disease or any other relevant 
disease until many years after service.  The Board notes that 
while the veteran complained that his heart beat too fast in 
March 1953, this was not within the initial post-service 
year.  In any case, there was no diagnosis of a heart 
disorder.  The private medical evidence from Dr. A. L. C. 
shows that a heart disorder was diagnosed in about 1977.  In 
the veteran's July 1995 claim, he noted that a heart 
condition had started in 1976 or earlier.  Although the 
veteran in January 1995 stated that he had had a heart 
condition since "he got out," he did not assert an 
inservice origin or a combat origin.  See 38 U.S.C.A. § 
1154(b) (West 1991).  

The appellant has asserted that the veteran's death was a 
result of his service-connected malaria.  In essence, she 
claims that malaria caused his heart disorder.  However, the 
cause of death was not listed as malaria.  The Board notes 
that while the veteran's private physicians, Dr. K. M. and 
Dr. J. M. opined that an association between the veteran's 
malaria and heart disease could not be completely ruled out, 
they acknowledged that the possibility of such was remote.  
In any case, their statements do not provide an affirmative 
answer.  The Board further notes that the evidence does not 
show that the veteran's hepatic dysfunction was a result of 
malaria.  In fact, Dr. J. M. specifically stated that the 
most common cause of hepatic dysfunction is heart failure.  

In contrast, the 1995 VA examiner stated that he could not 
relate the veteran's heart disease to the malaria, the last 
episode of which was noted to be in 1946.  Likewise, the 
August 1998 VA examiner specifically stated that malaria 
played no role in causing the veteran's death.  Similarly, 
the April 2001 VA examiner stated the veteran's malaria was 
not related in time to the development of coronary artery 
disease many years later, and thus, was unlikely to be a 
contributing factor.  

The Board notes that the appellant testified that the veteran 
may have suffered episodes of malaria in the 1980s and 
possibly thereafter.  However, the medical evidence shows 
that his last episode of malaria was in 1946.  The issue of 
whether the cause of the veteran's death is related to active 
service, in general, requires competent evidence.  However, 
the appellant is not a medical professional and her 
statements do not constitute competent medical evidence that 
the veteran suffered from episodes of malaria or that his 
death was related to malaria.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Against the appellant's lay opinion, the 
Board is presented with a medical certificate that 
establishes that the cause of death was myocardial infarction 
and cardiomyopathy.  This evidence is more probative of the 
cause of death than the appellant's lay opinion, as well as 
the medical treatise statements, which the Board notes are 
too general and inconclusive in this case.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Consequently, the appellant's claim of 
entitlement to service connection for the cause of death is 
denied.  

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who dies of a service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, for reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death.  The Board 
observes that in cases such as this, "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.  


ORDER

Service connection for the cause of death is denied.  

Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



